MEMORANDUM **
Oregon state prisoner Michael R. Haynes appeals pro se the district court’s *943judgment for defendants in his 42 U.S.C. § 1983 action alleging, inter alia, assault, retaliation and failure to protect. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003) (failure to exhaust); Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir.1994) (per curiam) (summary judgment), and we affirm.
The district court properly dismissed without prejudice claims 10 and 11 of Haynes’s complaint alleging threats and assault because Haynes failed to exhaust his administrative remedies. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
The district court properly granted summary judgment to defendants based on qualified immunity because the facts taken in the light most favorable to Haynes do not create a genuine issue of material fact as to whether the defendants violated his constitutional rights. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
Haynes’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.